Curia, per
Colcock, J.
The doctrine of law, by which this case must be decided, is too familiar to require much comment. An infant is not bound by his contracts, except for necessaries; and for them only when he has no natural or legal guardian at hand to provide them. And in this case the guardian was at hand, and all necessaries that were required could have been obtained in a legal manner. There could not be found in the books a *case which would more satisfactorily expose the wisdom of this doctrine of the law; a doctrine equally obligatory on a court of equity as on courts of law. While the law was pursuing a course calculated to protect the rights of this infant pair, Taylor interposes and by his arts defeats, or attempts to defeat, its wise and benevolent intentions. The officer of the court is made the repository of the property of the infants for a time ; and a guardian is appointed to take care of, and preserve those of the wife. Taylor, notwithstanding this, pays money to this young man, and sells him some horses at nearly double their value; and this after repeated warnings on the subject: and now it is said by his representatives, that it is hard they should be compelled to pay this money twice. He well knew, that these receipts could not be set up against his bond. If then he chose to lend this young man so much money and sell him horses, he must have intended to rely on his honor for remuneration. The answer of Clement Mitchell charges imposition on Taylor, and states that the last receipt includes all he ever received. And when we look to the assignment, I think it is clear that he meant to allow this receipt as a payment, and that he has sold only7 so much of his demand as may remain after that sum shall be deducted. In this point of view, he may be said to have confirmed this receipt, which, though voidable as an act done while an infant, may be made obligatory after he has arrived at age. But as to the horses, or any other sums of money, if any such were received, there is no principle, which we can apply, by which they can be admitted as payments. The amount of the last receipt then being deducted, the complainants are liable to pay the balance : and it is ordered that the decree of the chancellor be so modified as to meet this view of the case.

Decree modified.